DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al. US 2018/0059363 (1st Embodiment Table 1).
Regarding claim 1, Kubota an optical imaging lens assembly (Fig. 1), sequentially from an object side to an image side of the optical imaging lens assembly (see Fig. 1: an imaging lens comprising six lens unit), comprising: 
a first lens (Fig. 1: L1) with a positive refractive power (para [0082]: “a first lens L1 having positive refractive power”) and a convex object side surface (para [0083]: “The first lens L1 is formed in a shape such that a curvature radius r1 of an object-side surface thereof and a curvature radius r2 of an image plane-side surface thereof are both positive, so as to have a shape of a meniscus lens directing a convex surface thereof to an object side near an optical axis X.”); 
a second lens (Fig. 1: L2) with a refractive power (para [0082]: “a second lens L2 having negative refractive power”) and a concave image side surface (Table 1: depicts that the image side surface of the second lens has a radius of curvature +2.099, which positive radius curvature infers that the image side surface of the second lens is concave); 
a third lens (Fig. 1: L3) with a refractive power (para [0082]: “a third lens L3 having positive refractive power”); 
a fourth lens (Fig. 1: L4) with a positive refractive power (para [0082]: “a fourth lens L4 having positive refractive power”); 
a fifth lens (Fig. 1: L5) with a negative refractive power (para [0088]: “The fifth lens L5 has negative refractive power.”) and a concave object side surface (para [0088]: “the fifth lens L5 is formed in a shape such that a curvature radius r9 of an object-side surface thereof and a curvature radius r10 of an image plane-side surface thereof are both negative, so as to have a shape of a meniscus lens directing a concave surface thereof to the object side near the optical axis X.”); and 
a sixth lens (Fig. 1: L6) with a negative refractive power (para [0082]: “a sixth lens L6 having negative refractive power”) and a concave object side surface (para [0090]: “The sixth lens L6 is formed in a shape such that a curvature radius r11 of an object-side surface thereof and a curvature radius r12 of an image plane-side surface thereof are both negative, so as to have a shape of a meniscus lens directing a concave surface thereof to the object side near the optical axis X.”), 
wherein a space interval T34 between the third lens and the fourth lens along an optical axis and a space interval T45 between the fourth lens and the fifth lens along the optical axis satisfy 0.2<T34/T45<0.6
Table 1: T34 = 0.245, and T45 = 0.497, thus
T34/T45 = 0.245/0.497 = 0.493.
Regarding claim 3, Kubota teaches the optical imaging lens assembly according to claim 2, wherein an effective focal length f5 of the fifth lens and an effective focal length f6 of the sixth lens satisfy 1≤f5/f6<4
Table 1: f5 = -10.207, and f6 = -5.204, thus
f5/f6 = -10.207/-5.204 = 1.96.
Regarding claim 4, Kubota teaches the optical imaging lens assembly according to claim 1, wherein a space interval T56 between the fifth lens and the sixth lens along the optical axis and a sum ΣAT of space intervals along the optical axis between any two adjacent lenses having the refractive power among the first lens to the sixth lens satisfy T56/ΣAT<0.6
Table 1: T56 = 0.304 and ΣAT = 0.036+0.466+0.245+0.497+0.304 = 1.548, thus
T56/ΣAT = 0.304/1.548 = 0.196.
Regarding claim 5, Kubota teaches the optical imaging lens assembly according to claim 1, wherein an effective focal length f1 of the first lens, an effective focal length f2 of the second lens, an effective focal length f3 of the third lens, and an effective focal length f4 of the fourth lens satisfy |1/f2+1/f3|/|1/f1+1/f4|<1
Table 1: f2 = -6.430, f3 = 11.366, f1 = 3.432 and f4 = 7.089, thus
|1/f2+1/f3|/|1/f1+1/f4| = |1/-6.43+1/11.366|/|1/3.432+1/7.089| = 0.156.
Regarding claim 6, Kubota teaches the optical imaging lens assembly according to claim 1, wherein a curvature radius R9 of the object side surface of the fifth lens, a curvature radius R10 of an image side surface of the fifth lens, a curvature radius R11 of the object side surface of the sixth lens, and the curvature radius R12 of an image side surface of the sixth lens satisfy −1<(R9+R10)/(R11+R12)<3
Table 1: R9 = -5.545, R10 = -50.095, R11 = -2.626 and R12 = 50.199, thus
(R9+R10)/(R11+R12) = (-5.545 – 50.095)/(-2.626 – 50.199) = 1.05.
Regarding claim 7, Kubota teaches the optical imaging lens assembly according to claim 1, wherein a curvature radius R1 of the object side surface of the first lens and a curvature radius R2 of an image side surface of the first lens satisfy −1.5<(R1+R2)/(R1−R2)<−0.5
Table 1: R1 = 1.822 and R2 = 215.129, thus
(R1+R2)/(R1−R2) = (1.822 + 215.128)/(1.822 – 215.129) = -1.02.
Regarding claim 10, Kubota teaches the optical imaging lens assembly according to claim 1, wherein an effective focal length f1 of the first lens, an effective focal length f4 of the fourth lens, and an effective focal length f6 of the sixth lens satisfy −3 mm<f1*f6/f4<−0.5 mm
Table 1: f1 = 3.432, f6 = -5.204 and f4 = 7.089, thus
f1*f6/f4 = 3.432*(-5.204/7.089) = -2.52.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al. US 2018/0059363 (5th Embodiment Table 9).
Regarding claim 1, Kubota teaches an optical imaging lens assembly (Fig. 13), sequentially from an object side to an image side of the optical imaging lens assembly (see Fig. 13: an imaging lens comprising six lens unit), comprising: 
a first lens (Fig. 13: L1) with a positive refractive power (Table 9: +3.396 refractive power) and a convex object side surface (Table 9 describes R1 = +1.839 infers convex object side surface); 
a second lens (Fig. 13: L2) with a refractive power and a concave image side surface (Table 9: depicts that the image side surface of the second lens has a radius of curvature +2.298, which positive radius curvature infers that the image side surface of the second lens is concave); 
a third lens (Fig. 13: L3) with a refractive power (Table 9: +12.282 refractive power); 
a fourth lens (Fig. 13: L4) with a positive refractive power (Table 9: +10.196 refractive power); 
a fifth lens (Fig. 13: L5) with a negative refractive power (Table 9: -19.22 refractive power) and a concave object side surface (Table 9 describes R9 = -42.125 infers concave object side surface); and 
a sixth lens (Fig. 13: L6) with a negative refractive power (Table 9: -5.276 refractive power) and a concave object side surface (Table 9 describes R11 = -2.662 infers concave object side surface), 
wherein a space interval T34 between the third lens and the fourth lens along an optical axis and a space interval T45 between the fourth lens and the fifth lens along the optical axis satisfy 0.2<T34/T45<0.6
Table 9: T34 = 0.278, and T45 = 0.489, thus
T34/T45 = 0.278/0.489 = 0.57.
Regarding claim 11, Kubota teaches the optical imaging lens assembly according to claim 1, wherein a central thickness CT1 of the first lens, a central thickness CT2 of the second lens, a central thickness CT3 of the third lens, and a central thickness CT5 of the fifth lens satisfy (CT2+CT3)/(CT1+CT5)<0.6
Table 9: CT2 = 0.219, CT3 = 0.544, CT1 = 0.640 and CT5 = 0.69, thus
(CT2+CT3)/(CT1+CT5) = (0.219 + 0.544)/(0.640 + 0.69) = 0.57.


Claim(s) 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. US 2014/0111876 (9th Embodiment).
Regarding claim 12, Tang teaches an optical imaging lens assembly (Fig. 17), sequentially from an object side to an image side of the optical imaging lens assembly (Fig. 17 and para [0155]), comprising: 
a first lens (Fig. 17: 910) with a positive refractive power and a convex object side surface (para [0156]: “The first lens element 910 with positive refractive power has an object-side surface 911 being convex at a paraxial region thereof and an image-side surface 912 being concave at a paraxial region thereof.”); 
a second lens (Fig. 17: 920) with a refractive power and a concave image side surface (para [0157]: “The second lens element 920 with negative refractive power”); 
a third lens (Fig. 17: 930) with a refractive power (para [0158]: “The third lens element 930 with positive refractive power”);
 a fourth lens (Fig. 17: 940) with a positive refractive power (para [0159]: “The fourth lens element 940 with positive refractive power”); 
a fifth lens (Fig. 17: 950) with a negative refractive power and a concave object side surface (para [0160]: “The fifth lens element 950 with negative refractive power has an object-side surface 951 being concave at a paraxial region”); and 
a sixth lens (Fig. 17: 960) with a negative refractive power and a concave object side surface (para [0161]: “The sixth lens element 960 with negative refractive power has an object-side surface 961 being concave at a paraxial region thereof”), 
wherein an effective focal length f of the optical imaging lens assembly (Table 17: teaches f = 3.75), a curvature radius R4 of the image side surface of the second lens (Table 17: teaches R4 = 9.448), and a curvature radius R5 of an object side surface of the third lens (Table 17: teaches R5 = 5.478) satisfy −1<f/R4−f/R5<0
f/R4 = 3.75/9.448 = 0.397; and f/R5 = 3.75/5.478 = 0.684, thus 0.397 – 0.684 = - 0.287.
Regarding claim 14, Tang teaches the optical imaging lens assembly according to claim 12, wherein a curvature radius R9 of the object side surface of the fifth lens, a curvature radius R10 of an image side surface of the fifth lens, a curvature radius R11 of the object side surface of the sixth lens, and the curvature radius R12 of an image side surface of the sixth lens satisfy −1<(R9+R10)/(R11+R12)<3
Table 17: R9 = -3.228, R10 = -3.641, R11 = -4.543 and R12 = 1.829;
(R9+R10) = (-3.228 - 3.641) = -6.869, and (R11+R12) = (-4.543 + 1.829) = -2.714; thus
-6.869/-2.714 = 2.53.
Regarding claim 15, Tang teaches the optical imaging lens assembly according to claim 12, wherein a curvature radius R1 of the object side surface of the first lens and a curvature radius R2 of an image side surface of the first lens satisfy −1.5<(R1+R2)/(R1−R2)<−0.5
Table 17: R1 = 1.472 and R2 = 13.066;
(R1+R2) = (1.472 + 13.066) = 14.538, and (R1-R2) = (1.472 – 13.066) = -11.594; thus
14.538/-11.594 = -1.25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka US 2018/0129020 (Embodiment 1) in view of Chen et al. US 2017/0219801.
Regarding claim 1, Teraoka teaches an optical imaging lens assembly (Fig. 1), sequentially from an object side to an image side of the optical imaging lens assembly (see Fig. 1: an imaging lens comprising six lens unit), comprising: 
a first lens (Fig. 1: L1) with a positive refractive power (Table 5: +2.563 refractive power) and a convex object side surface (Table 1 describes R1 = +1.49327 infers convex object side surface); 
a second lens (Fig. 1: L2) with a refractive power (Table 5: f2 = -4.035) and a concave image side surface (Table 1: depicts that the image side surface of the second lens has a radius of curvature +3.34024, which positive radius curvature infers that the image side surface of the second lens is concave); 
a third lens (Fig. 1: L3) with a refractive power (Table 5: -20.587 refractive power); 
a fourth lens (Fig. 1: L4) with a positive refractive power (Table 5: +9.422 refractive power); 
a fifth lens (Fig. 1: L5) with a negative refractive power (Table 5: -8.768 refractive power) and a concave object side surface (Table 1 describes R9 = -2.88313 infers concave object side surface); and 
a sixth lens (Fig. 1: L6) with a negative refractive power (Table 5: -11.399 refractive power) and a concave object side surface (Table 1 describes R11 = -3.43554 infers concave object side surface), 
wherein a space interval T34 between the third lens and the fourth lens along an optical axis and a space interval T45 between the fourth lens and the fifth lens along the optical axis satisfy 0.2<T34/T45<0.6
Table 1: T34 = 0.076, and T45 = 0.538, thus
T34/T45 = 0.076/0.538 = 0.14.
Teraoka teaches that T34/T45 = 0.14. However, Teraoka fails to specifically teach: wherein a space interval T34 between the third lens and the fourth lens along an optical axis and a space interval T45 between the fourth lens and the fifth lens along the optical axis satisfy 0.2<T34/T45<0.6.
In the same field of endeavor, Chen teaches an optical imaging lens wherein a space interval T34 between the third lens and the fourth lens along an optical axis and a space interval T45 between the fourth lens and the fifth lens along the optical axis satisfy 0.2<T34/T45<0.6 (para [0042]: teaches that T34/T45 can be adjust to properly arranging axial distance between the fourth lens element and the fifth lens element so as to prevent assembling problems due to overly close centers of the fourth and fifth lens elements, thereby increasing the assembling year rate).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging lens of Teraoka by utilizing the claimed range as taught by Chen in order to increase the assembling yield rate as taught by Chen (para [0042] of Chen).
Regarding claim 2, the combination of Teraoka teaches the optical imaging lens assembly according to claim 1, and Teraoka further teaches wherein half of a maximum field of view HFOV of the optical imaging lens assembly satisfies HFOV≤25° (Table 5: 2ω = 47.5, and ω = 23.75 degree).
Regarding claim 8, the combination of Teraoka teaches the optical imaging lens assembly according to claim 1, and Teraoka further teaches wherein a distance TTL along the optical axis from the object side surface of the first lens to an imaging surface and an effective focal length f of the optical imaging system satisfy TTL/f<1
Table 5: TTL = 5.379 and f = 5.830, thus
TTL/f = 5.379/5.83 = 0.92.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to claim 12 above, and further in view of Teraoka US 2018/0129020 (Embodiment 1).
Regarding claim 13, Tang teaches the optical imaging lens assembly according to claim 12, and Tang further teaches that wherein half of a maximum field of view HFOV of the optical imaging lens assembly is 37.5 degree (see Table 17). However, Tang fails to teach wherein half of a maximum field of view HFOV of the optical imaging lens assembly satisfies HFOV≤25.
In the same field of endeavor, Teraoka teaches wherein half of a maximum field of view HFOV of the optical imaging lens assembly satisfies HFOV≤25° (Table 5: 2ω = 47.5, and ω = 23.75 degree). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the field of view of the imaging lens with in the claimed range as taught by Teraoka in order to allow capture of high detail of the captured image.  
Allowable Subject Matter
Claims 16-20 are allowed.
Regarding claim 16, Kubota et al. US 2018/0059363 (1st Embodiment Table 1) and (5th Embodiment Table 9-) teaches an optical imaging lens assembly (Fig. 1), sequentially from an object side to an image side of the optical imaging lens assembly (see Fig. 1: an imaging lens comprising six lens unit), comprising: 
a first lens (Fig. 1: L1) with a positive refractive power (para [0082]: “a first lens L1 having positive refractive power”) and a convex object side surface (para [0083]: “The first lens L1 is formed in a shape such that a curvature radius r1 of an object-side surface thereof and a curvature radius r2 of an image plane-side surface thereof are both positive, so as to have a shape of a meniscus lens directing a convex surface thereof to an object side near an optical axis X.”); 
a second lens (Fig. 1: L2) with a refractive power (para [0082]: “a second lens L2 having negative refractive power”) and a concave image side surface (Table 1: depicts that the image side surface of the second lens has a radius of curvature +2.099, which positive radius curvature infers that the image side surface of the second lens is concave); 
a third lens (Fig. 1: L3) with a refractive power (para [0082]: “a third lens L3 having positive refractive power”); 
a fourth lens (Fig. 1: L4) with a positive refractive power (para [0082]: “a fourth lens L4 having positive refractive power”); 
a fifth lens (Fig. 1: L5) with a negative refractive power (para [0088]: “The fifth lens L5 has negative refractive power.”) and a concave object side surface (para [0088]: “the fifth lens L5 is formed in a shape such that a curvature radius r9 of an object-side surface thereof and a curvature radius r10 of an image plane-side surface thereof are both negative, so as to have a shape of a meniscus lens directing a concave surface thereof to the object side near the optical axis X.”); and 
a sixth lens (Fig. 1: L6) with a negative refractive power (para [0082]: “a sixth lens L6 having negative refractive power”) and a concave object side surface (para [0090]: “The sixth lens L6 is formed in a shape such that a curvature radius r11 of an object-side surface thereof and a curvature radius r12 of an image plane-side surface thereof are both negative, so as to have a shape of a meniscus lens directing a concave surface thereof to the object side near the optical axis X.”). 
However, Kubota fails to teach: wherein a maximum effective radius SD12 of an image side surface of the first lens and a maximum effective radius SD52 of an image side surface of the fifth lens satisfy 0.5<SD12/SD52<1. 
Regarding claims 17-20, these claims depend on an allowable base claim 16 and are therefore allowable for the reasons stated supra.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to teach the optical imaging lens assembly according to claim 1, wherein (|SAG11+SAG22|+|SAG51+SAG61|)/TD<0.5 is satisfied, where SAG11 is a distance along the optical axis from an intersection of the object side surface of the first lens and the optical axis to a vertex of a maximum effective radius of the object side surface of the first lens, SAG22 is a distance along the optical axis from an intersection of the image side surface of the second lens and the optical axis to a vertex of a maximum effective radius of the image side surface of the second lens, SAG51 is a distance along the optical axis from an intersection of the object side surface of the fifth lens and the optical axis to a vertex of a maximum effective radius of the object side surface of the fifth lens, SAG61 is a distance along the optical axis from an intersection of the object side surface of the sixth lens and the optical axis to a vertex of a maximum effective radius of the object side surface of the sixth lens, and TD is a distance between the object side surface of the first lens to an image side surface of the sixth lens along the optical axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872